Citation Nr: 1001811	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-18 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for a skin rash.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO rating decision.  



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 
1966 to March 1969.  

2.  In December 2009, the Board was notified that the Veteran 
had died in December 2008.  



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran. 
38 C.F.R. § 20.1106 (2009).  



ORDER

The appeal is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals






 Department of Veterans Affairs


